DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
(i) In regards to the applicant’s arguments on page 6 that “an agreement was reached that Goesele does not disclose at least this distinguishing element”, the examiner respectfully disagrees. In particular, as noted in the interview summary, mailed on 02/17/2021, the applicant’s and examiner indeed discussed this distinguishing element and that the applicant believed that Goesele merely taught a partially depleted porous layer, but no agreement was reached at that time and further consideration would be required. 
(ii) In regards to the applicant’s arguments that Goesele does not teach a fully depleted porous layer, the examiner respectfully disagrees. In particular, the examiner maintains the rejection below as Goesele clearly teaches that the microporous crystalline silicon (1) is at least fully depleted of holes. Specifically, Goesele teaches that the microporous silicon is formed by a similar process to the one disclosed by the applicant and from a similar starting material to that as disclosed by the applicant (see Col. 3, lines 4-43) wherein the porous layer is fully depleted of holes (See Col. 2, lines 19-67 and Col. 4, lines 8-47). Goesele describes that the pores are formed by a process that attacks silicon-hydrogen bonds when a hole reaches the surface and that said Goesele teaches a fully depleted porous layer wherein the porous layer is fully depleted of holes.  
(iii) In regards to the applicant’s arguments that the method of forming the porous silicon as taught by Goesele does not remove all free carriers, the examiner would like to point out that the applicant does not claim that the porous silicon is free of all carriers but merely claims that the layer is fully depleted. The examiner therefore maintains that Goesele’s porous layer in Fig. 1 is indeed fully depleted of at least holes based on the teachings as mentioned above. 
(iv) In regards to the applicant’s arguments that addresses Fig. 2 of Goesele wherein a porous layer is formed and used in a tandem solar cell, the examiner would like to point out the rejection below does not rely on Fig. 2 to teach the layered structure as claimed and only relies on Fig. 1. In particular, the teachings of Fig. 2 as set forth by Goesele is another preferred embodiment all together and not addressed by the examiner. 
(v) In general most of the prior art references below (Sarafis, Swanson, Landru, Tayanaka, Kim, Cheng and Goesele) relate to a structure comprising a starting material and/or a porous layer wherein the details of the method of forming the porous silicon layer are the same as the applicant, the starting material is the same as the applicant or the final porous silicon material has similar properties to that of the applicant. Therefore, the examiner believes that the applicant is not finding a new and novel feature of a porous layer because they employ well-known starting materials and techniques to form said porous layer. In particular, requiring that the porous layer is fully depleted is within Anderson et al. (Investigation of the Electrical Properties of Porous Silicon, from hereinafter “Anderson”) wherein it was discovered that partially and fully depleted porous silicon can easily be formed by similar methods and starting materials as taught by Goesele and the other prior art references (see specifically Safaris). Anderson teaches (in the Discussion section) that a variety of carrier-concentration profiles can be encountered in porous silicon and they focus specifically on two distinct cases in Fig. 9, partially depleted and fully depleted. Therefore, as shown by Anderson merely altering the starting material and the process parameters it is obvious that one of ordinary skill can arrive at a fully depleted porous layer if desired and that the porous layer being fully depleted is merely arrived at by optimization of widely known materials and techniques making it neither new nor novel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goesele et al. (U.S. Patent No. 5,206,523, from hereinafter “Goesele”).
Regarding Claim 1, Goesele in Fig. 1 teaches a layered structure comprising: a starting material layer (2); and a fully depleted porous layer (1) over the starting material layer, wherein a first band gap of the fully depleted porous layer is greater than a second band gap of the starting material and the fully depleted porous layer is elementally identical to the starting material (Col. 1, lines 52 – Col. 5, line 49, specifically Col. 3, line 4 – Col. 4, line 49 discussing depleted porous layer and band gap). 
Regarding Claim 3, Goesele teaches wherein the starting material comprises silicon (Col. 3, line 4-48).
Regarding Claim 4, Goesele teaches wherein the starting material comprises a material having resistivity in a range of 0.1 to 10 ohm-cm (Col. 3, line 4-48).
Regarding Claim 8, Goesele teaches wherein the fully depleted porous layer is lattice matched to the starting material (Col. 3, line 4-48). 
Regarding Claim 26, Goesele in Fig. 1 teaches a method of forming a layered structure, the method comprising: forming a fully depleted porous layer (1) from a starting material (2), wherein a first band gap of the fully depleted porous layer is greater than a second band gap of the starting material and the fully depleted porous layer is elementally identical to the starting material (Col. 1, lines 52 – Col. 5, line 49, specifically Col. 3, line 4 – Col. 4, line 49 discussing depleted porous layer and band gap).
Regarding Claim 27, Goesele teaches wherein the starting material is a p-type, boron doped substrate having a resistivity in the range of 0.1 to 10 ohm-cm (Col. 3, line 4-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele above, in further view of Sarafis et al. (Porous Si as a Substrate for the Monolithic Integration on RF and Millimeter-Wave Passive Devices (transmission lines, inductors, filters and antennas): Current state-of-art and perspectives, Applied Physics Reviews 4, 031102 (2017), from hereinafter “Sarafis”) in view of Swanson et al. (U.S. Patent No. 6,376,859, from hereinafter “Swanson”).
Regarding Claim 2, Goesele is silent with regards to teaching wherein the fully depleted porous layer has a resistivity greater than 10000 ohm-cm but does teach the fully depleted porous layer has a higher resistivity than the starting material (Col. 3, line 4-48).
Sarafis teaches a similar porous layer over a similar starting material layer wherein the porous layer has a resistivity greater than 10000 ohm-cm (Section II-III, specifically Section III(A)). 
In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the fully depleted porous layer has a resistivity greater than 10000 ohm-cm because this is a result of the starting material and the method of forming the porous layer and when both pieces of prior disclose a similar starting material and a similar method of forming the porous layer one of ordinary skill in the art would find it obvious that the porous layer formed would have similar properties or could be formed to have similar properties as desired such that they can be used in certain devices such as RF passive devices or solar cells.
Goesele is also silent with regards to teaching wherein the fully depleted porous layer is between 10-20µm. 
Swanson teaches a similar layered structure in Fig. 1-2 comprising: a starting material layer (200) and a porous layer (210) over the starting material layer wherein the porous layer is between 10-20µm thick (Col. 2, lines 10-49). 
In view of the teachings of Swanson, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the porous layer is between 10-20µm thick because this is an obvious matter of design choice as the thickness will affect the resistivity and functionality of the device that the layered structure is being used in.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele above, and further in view of Landru et al. (U.S. Patent Pub. No. 2013/0294038, from hereinafter “Landru”).
Regarding Claim 5, Goesele fails to teach wherein the starting material comprise a plurality of layers stacked vertically, wherein a resistivity of the plurality of layers of the starting material varies. 
Landru in Fig. 2-3 teaches a layer structure comprising a starting material (1) and a porous layer (2) wherein the starting material comprises a plurality of layers stacked vertically, wherein a resistivity of the plurality of layers of the starting material varies (¶’s 0090-0121). 
Landru, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the starting material comprise a plurality of layers stacked vertically, wherein a resistivity of the plurality of layers of the starting material varies because the starting material having a resistivity that varies throughout multiple layers is often desired in specific devices as it will alter how the device functions and performs.

Claim 6, 16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele above, and further in view of Sarafis.
Regarding Claim 6, Goesele teaches wherein the starting material layer is a silicon substrate (Col. 1, lines 52 – Col. 5, line 49, specifically Col. 3, line 4-48) but is silent with regards to teaching wherein the silicon substrate has a <111> or a <100> crystal orientation. 
Sarafis teaches a starting material layer is a silicon substrate with a <111> or <100> crystal orientation (Section II-III, Fig. 1(a), c-Si wafers).
In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the silicon substrate has a <111> or a <100> crystal orientation because these crystal orientations are well known in the art, specifically with regards to silicon materials, and are often desired as they provide excellent ability to form other layers thereon such as epitaxially grown semiconductors. 
Regarding Claim 16, Goesele is silent with regards to teaching that the layer structure has a permittivity in a range of approximately 2 to 4 farads per meter. 
Sarafis teaches wherein the layers structure comprising a similar starting material and a similar porous layer formed has permittivity that is in a range of approximately 2 to 4 farads per meter (Section III(B)).
	In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include that the layer structure has a permittivity in a range of approximately 2 to 4 farads per meter because this is a result of the starting material and the method of forming the porous layer and when both pieces of prior disclose a similar starting material and a similar method of forming the porous layer one of ordinary skill in the art would find it obvious that the porous layer formed would have similar properties or could be formed to have similar properties as desired. In particular, varying the porosity of the layer can effectively tune the permittivity of the material such that the they can be used in devices such as RF passive devices or solar cells. 
Regarding Claim 29, Goesele teaches wherein the starting material layer is a silicon substrate (Col. 1, lines 52 – Col. 5, line 49, specifically Col. 3, line 4-48) but is silent with regards to teaching wherein the silicon substrate has a <111> or a <100> crystal orientation. 
Sarafis teaches a starting material layer is a silicon substrate with a <111> or <100> crystal orientation (Section II-III, Fig. 1(a), c-Si wafers).
In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to Goesele to include wherein the silicon substrate has a <111> or a <100> crystal orientation because these crystal orientations are well known in the art, specifically with regards to silicon materials, and are often desired as they provide excellent ability to form other layers thereon such as epitaxially grown semiconductors. 

Claims 7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele above, and further in view of Swanson.
Regarding Claim 7, Goesele, in Fig. 1, fails to teach wherein the fully depleted porous layer comprises a first porosity in a first region and a second porosity in a second region.
Swanson teaches a similar layered structure in Fig. 1-2 comprising: a starting material layer (200/100) and a porous layer (210/106) over the starting material layer wherein the porous layer comprises a first porosity in a first region and second porosity in a second regions (see regions 210A-C and region 106A-D; Col. 2, line 33-49 and Col. 3. Line 22-55). 
In view of the teachings of Swanson, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the fully depleted porous layer comprises a first porosity in a first region and a second porosity in a second region because this will provided good surfaces for silicon growth and material strength while providing better isolation and reduction of stresses between the porous silicon and the starting material. 
Regarding Claim 9, as in the combination above, Swanson teaches wherein the fully depleted porous layer comprises a plurality of sublayers stacked vertically, wherein a porosity of the plurality of sublayers is graded with a sublayer with a low porosity at a surface of the fully depleted porous layer, and a sublayer with a high porosity at an interface of the fully depleted porous layer and the starting material (Fig. 1A). 
Regarding Claims 11-12, Swanson teaches wherein the fully depleted porous layer comprises periodically alternating sublayers of the first porosity and the second porosity and more specifically, wherein the first porosity is a high porosity, and the second porosity is a low porosity. (Fig. 2). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele as modified by Swanson above, and further in view of Tayanaka (U.S. Patent No. 6,107,213).
Regarding Claim 10, Goesele as modified by Swanson above fails to teach wherein the fully depleted porous layer comprises a plurality of sublayers stacked vertically, wherein a porosity of the plurality of sublayers is graded with a sublayer with a high porosity at a surface of the fully depleted porous layer, and a sublayer with a low porosity at an interface of the fully depleted porous layer and the starting material.
Tayanaka teaches a similar layer structure comprising a porous material having a first porosity in a first region and a second porosity in a second region wherein the fully depleted porous layer comprises a plurality of sublayers stacked vertically, wherein a porosity of the plurality of sublayers is graded with a sublayer with a high porosity at a surface of the porous layer, and a sublayer with a low porosity at an interface of 
In view of the teachings of Tayanaka, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele as modified by Swanson above to include wherein the fully depleted porous layer comprises a plurality of sublayers stacked vertically, wherein a porosity of the plurality of sublayers is graded with a sublayer with a high porosity at a surface of the fully depleted porous layer, and a sublayer with a low porosity at an interface of the fully depleted porous layer and the starting material because this would be an obvious matter of design choices as altering the porosity of layers in different areas of the device help to provide good surfaces for silicon growth and material strength and provide better isolation and reduction of stresses between the porous silicon and the starting material. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele above, and further in view of Kim et al. (Strong Anisotropic Thermal Conductivity of Nanoporous Silicon, Journal of Applied Physics, 118, 154304 (2015), from hereinafter “Kim”).
Regarding Claim 15, Goesele fails to specifically teach wherein a thermal conductivity is at least equal to 3W/mK.
Kim teaches in a similar layers structure comprising: a starting material and a porous layer on the starting material, wherein a thermal conductivity is at least equal to 3W/mK (Section I, page 1, Col. 2). 
Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein a thermal conductivity is at least equal to 3W/mK because this would be an obvious property of the layered structure based on the combination of materials and methods used to form the porous layer as claimed and taught by Safaris.

Claim 17-20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele in view of Cheng et al. (U.S. Patent Pub. No. 2004/0245571, from hereinafter “Cheng”).
Regarding Claim 17, Goesele in Fig. 1 teaches a layered structure comprising: a starting material layer (2); and a fully depleted porous layer (1) over the starting material layer, wherein a first band gap of the fully depleted porous layer is greater than a second band gap of the starting material and the fully depleted porous layer is elementally identical to the starting material (Col. 1, lines 52 – Col. 5, line 49, specifically Col. 3, line 4 – Col. 4, line 49 discussing depleted porous layer and band gap). 
Goesele is silent with regards to teaching an epitaxial layer grown over the fully depleted porous layer. 
Cheng in Fig. 1 teaches a similar layer structure comprising: a starting material layer (82), a porous layer (84) and an epitaxial layer (86) grown over the porous layer (¶’s 0026-0029). 
Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include an epitaxial layer grown over the fully depleted porous layer because the epitaxial layer will be used in the production of semiconductor devices formed on the layered structure. 
Regarding Claim 18, as in the combination above, Cheng teaches wherein the epitaxial layer is a silicon semiconductor layer (¶ 0029).
Regarding Claim 19, as in the combination above, Cheng teaches wherein the epitaxial layer is selected from the group consisting of a InP layer, a cREO layer, a Mo layer, a AlGalnN layer, a RE-III-N layer and a metal layer (¶ 0029). 
Regarding Claim 20, Goesele fails to teach wherein the layered structure is a layer of an RF switch structure. 
Cheng teaches wherein the layered structure is a layer of an RF switch structure (Section III and ¶ 0027, respectively).
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the layered structure is a layer of an RF switch structure because, much like Goesele, Cheng found it desirable to use a layered structure comprising a porous layer rather than a typical SOI structure to form a device and it would be obvious to one of ordinary skill in the art that the layered structure of Goesele could be used in other devices requiring similar properties.
Regarding Claim 28, Goesele in Fig. 1 is silent with regards to teaching an epitaxial layer grown over the fully depleted porous layer. 
Cheng in Fig. 1 teaches a similar layer structure comprising: a starting material layer (82), a porous layer (84) and an epitaxial layer (86) grown over the porous layer (¶’s 0026-0029). 
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include an epitaxial layer grown over the fully depleted porous layer because the epitaxial layer will be used in the production of semiconductor devices formed on the layered structure. 

Claims 21, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele as modified by Cheng above, and further in view of Sarafis.
Regarding Claim 21, Goesele as modified by Cheng above fails to specifically teach wherein the layered structure is a layer of an integrated passive device. 
Sarafis teaches a similar layered structure comprising a similar starting material and porous layer wherein the layered structure is a layer of an integrated passive device (Section III-VI). 
In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele as modified by Cheng above to include wherein the layered structure is a layer of an integrated passive device because, much like Goesele and Cheng, Sarafis found it desirable to use a layered structure comprising a porous Goesele could be used in other devices requiring similar properties.
Regarding Claim 22, Goesele as modified by Cheng fails to teach wherein the layered structure is a layer in an RF filter. 
Sarafis teaches a similar layered structure comprising a similar starting material and porous layer wherein the layered structure is a layer of an RF filter (Section III-VI). 
In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele as modified by Cheng above to include wherein the layered structure is a layer of an RF filter because, much like Goesele and Cheng, Sarafis found it desirable to use a layered structure comprising a porous layer rather than a typical SOI structure to form a device and it would be obvious to one of ordinary skill in the art that the layered structure of Goesele could be used in other devices requiring similar properties.
Regarding Claim 25, Goesele teaches wherein the starting material layer is a silicon substrate (Col. 1, lines 52 – Col. 5, line 49, specifically Col. 3, line 4-48) but is silent with regards to teaching wherein the silicon substrate has a <111> or a <100> crystal orientation. 
Sarafis teaches a starting material layer is a silicon substrate with a <111> or <100> crystal orientation (Section II-III, Fig. 1(a), c-Si wafers).
In view of the teachings of Sarafis, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to Goesele to include wherein the silicon substrate has a <111> or a <100> crystal orientation because these crystal orientations are well known in the art, specifically with regards to silicon materials, and are often desired as they provide excellent ability to form other layers thereon such as epitaxially grown semiconductors.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesele as modified by Cheng above, and further in view of Landru. 
Regarding Claim 23, Goesele fails to teach wherein the starting material comprises a first region having a first resistivity and a second region having a second resistivity. 
Landru in Fig. 3 teaches a layer structure comprising a starting material (1) and a porous layer (2) wherein the starting material comprises a first region having a first resistivity and a second region having a second resistivity (¶’s 0111-0121). 
In view of the teachings of Landru, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Goesele to include wherein the starting material comprises a first region having a first resistivity and a second region having a second resistivity because the starting material having a resistivity that varies in different regions is often desired in specific devices as it will alter how the device functions and performs.

Allowable Subject Matter
Claim 13-14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 24, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816